DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 3 May 2021 has been entered. Claim(s) 1-20 remain pending in this application. 
The amendment to the drawings have overcome the drawing objections set forth in the office action mailed 4 January 2021.
The amendments to Claims 2 and 8 have overcome the §112(b) rejections set forth in the office action mailed 4 January 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (Non-Patent Literature – Investigation of axial-injection end-burning hybrid rocket motor regression), hereinafter Saito, in view of Fuller (U.S. Pre-grant Publication 2013/0042596), hereinafter Fuller.

Regarding Independent Claim 1, Saito teaches a rocket engine (Title) comprising a combustion chamber (Page 282, Figure 1b – the rocket engine is shown to have a combustion chamber) having an inlet (Page 282, Figure 1b – the inlet is the left side of the combustion chamber where the oxidizer is shown to be flowing from) and an outlet (Page 282, Figure 1b – the right side of the engine which shows the nozzle connected to the outlet), the inlet fluidly connectable to a source of oxidizer (Page 282, Figure 1b – the inlet is connected to the source of oxidizer as shown by the arrow labeled oxidizer), the outlet in fluid communication with an environment outside the combustion chamber for expelling combustion gases (Page 282, Figure 1b – the outlet is nozzle and therefore is in fluid communication with the environment outside of the combustion chamber and expels the combustion gases), a solid fuel (Page 282, Lines 11-12 – the engine has a solid fuel) located within the combustion chamber (Page 282, Figure 1b and Lines 11-12 – the combustion chamber holds the fuel) and configured to be exposed to the oxidizer injected in the combustion chamber via the inlet (Page 282 – Figure 1b – the fuel is exposed to the oxidizer injected via the inlet, as shown in Figure 1b).
Saito does not teach a first solid fuel and a second solid fuel, the first solid fuel having a regression rate less than that of the second solid fuel.
However, Fuller teaches a hybrid rocket engine fuel grain (Title) wherein the solid fuel grain is comprised of a first solid fuel (Figure 3 – Paragraphs 0079 and 0080-0082 – the solid grain is made up of successive layers that are the same or different fuel mixtures, therefore a first solid fuel grain is made of fuel mixture, 316, forming several successive layers) and a second solid fuel (Figure 3 – Paragraphs 0079 and 0080-0082 – the solid grain is made up of successive layers that are the same or different fuel mixtures, therefore a second solid fuel grain is made of fuel mixture, 314, forming several successive layers on top of the first solid fuel) the first solid fuel having a regression rate less than that of the second solid fuel (Paragraph 0082, Lines 12-18 – the first solid fuel, 316, has a regression rate less than the second solid fuel, 314).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the invention of Saito such that the solid fuel comprises a first solid fuel and a second solid fuel, the first solid fuel having a regression rate less than that of the second solid fuel, as taught by Fuller, in order to allow freedom of choice to use different fuel materials (Fuller – Paragraph 0044, Lines 11-12) thereby resulting in increased thrust from fuel grains for hybrid rocket motors (Fuller – Paragraph 0044, Lines 25-26).

Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Fuller as applied to claim 1 above, and further in view of Smith (U.S. Patent No. 6,085,516), hereinafter Smith.

Regarding Claim 2
Saito in view of Fuller further teach the first and second solid fuels burning along a regression direction parallel to the longitudinal axis (Saito - Page 282 – Figure 1b – the solid fuel regresses in a direction that is perpendicular to the combustion font, therefore the direction of regression of the first and second fuels would be from the right to the left, as shown in Figure 1b, and therefore parallel to the longitudinal axis of the engine as seen in Figure 1b).
Saito in view of Fuller do not explicitly teach the first and second solid fuels are axially offset from one another relative to a longitudinal axis, the first solid fuel located in front of the second solid fuel such that the first solid fuel is burned before the second solid fuel.
However, Smith teaches a hybrid rocket (Title) with a solid fuel (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel shown is stacked layers of differing characteristics) where a first and second solid fuels are axially offset from one another relative to a longitudinal axis (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel has the first and second fuels axially offset from one another along a longitudinal axis – See annotated figure below), the first solid fuel located in front of the second solid fuel (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel, as shown in Figure 17, has the first solid fuel closer to the nozzle and therefore in front of the second solid fuel – See annotated figure below for clarification ).


    PNG
    media_image1.png
    894
    1208
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Smith

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Saito in view of Fuller to have the first and second solid fuels being axially offset from one another relative to a longitudinal axis, the first solid fuel located in front of the second solid fuel, as taught by Smith, thereby the first solid fuel is burned before the second solid fuel, in the end burning fashion already taught by Saito in view of Fuller, in order to provide a rocket motor that is simple in structure and adaptable to a wide range of applications (Smith - Column 2, Lines 32-34).

Regarding Claim 3 and Claim 12, Saito in view of Fuller teach the invention as claimed and discussed above. Saito in view of Fuller, as discussed above, do not teach a third solid fuel having a regression rate greater than that of the second solid fuel, the first solid fuel, the second solid fuel, and the third solid fuel being disks disposed in series along a longitudinal axis of the rocket engine, the first solid fuel, the second solid fuel, and the third solid fuel burning along a regression direction parallel to the longitudinal axis, the first solid fuel located in front of the second solid fuel and the second solid fuel located in front of the third solid fuel such that the first solid fuel is burned before the second solid fuel and that the second solid fuel is burned before the third solid fuel.
However, Fuller teaches (Claim 3 and Claim 12) a third solid fuel having a regression rate greater than that of the second solid fuel (Claims 3 and 12 - Figure 3 - Paragraph 0051, Paragraph 0053, Paragraph 0077, Lines 22-25 and Paragraph 0079 and Paragraph 0082 – the fuel grain has multiple types of solid fuel and therefore has a third solid fuel that is dispensed on the second solid fuel where the third solid fuel has a regression rate higher/different than the second solid fuel).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of (Claim 3 and Claim 12) a third solid fuel, in the combustion chamber, having a regression rate greater than that of the second solid fuel, and (Claim 12
Saito in view of Fuller further teach the first solid fuel, second solid fuel and the third solid fuel burning along a regression direction parallel to the longitudinal axis (Saito - Page 282 – Figure 1b – the solid fuel regresses in a direction that is perpendicular to the combustion font, therefore the direction of regression of the first, second and third solid fuels would be from the right to the left, as shown in Figure 1b, and therefore parallel to the longitudinal axis of the engine as seen in Figure 1b).
Saito in view of Fuller do not explicitly teach the first solid fuel, the second solid fuel, and the third solid fuel being disks disposed in series along a longitudinal axis of the rocket engine, the first solid fuel located in front of the second solid fuel and the second solid fuel located in front of the third solid fuel such that the first solid fuel is burned before the second solid fuel and that the second solid fuel is burned before the third solid fuel.
However, Smith teaches a hybrid rocket (Title) with a solid fuel (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel shown is stacked layers of differing characteristics) where a first, second and third solid fuels are disks disposed in series along a longitudinal axis of the rocket engine (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel has the first, second and third fuels in the form of disks in series along a longitudinal axis of the rocket engine – See annotated figure below), the first solid fuel located in front of the second solid fuel (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel, as shown in Figure 17, has the first solid fuel closer to the nozzle and therefore in front of the second solid fuel – See annotated figure below for clarification) and the second solid fuel located in front of the third solid fuel (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel, as shown in Figure 17, has the second solid fuel closer to the nozzle and therefore in front of the third solid fuel – See annotated figure below for clarification).


    PNG
    media_image2.png
    894
    1208
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Smith

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Saito in view of Fuller to have the first solid fuel, the second solid fuel, and the third solid fuel being disks disposed in series along a longitudinal axis of the rocket engine, the first solid fuel located in front of the second solid fuel and the second solid fuel located in front of the third solid fuel, as Smith - Column 2, Lines 32-34).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Fuller and Smith as applied to claim 3 above, and further in view of Kobald (Non-Patent Literature – Viscosity and Regression Rate of Liquefying Hybrid Rocket Fuels), hereinafter Kobald.

Regarding Claim 4, Saito in view of Fuller and Smith teach the invention as claimed and discussed above. 
Saito in view of Fuller and Smith teach the second solid fuel disposed between the first solid fuel and the third solid fuel (See rejection of Claim 3 above and annotated Figure 2 – the second solid fuel is between the first and third solid fuels). 
Saito in view of Fuller and Smith do not teach wherein the first fuel has a first viscosity, the second fuel has a second viscosity greater than the first viscosity, and the third fuel has a third viscosity greater than the second viscosity,.
However, Kobald teaches hybrid rocket engines (Page 1245 – “Introduction”, Column 1, Line 1) wherein the composition of the fuel determines the viscosity of the liquid layer formed during combustion (Page 1245 – Abstract, Lines 5-6 – the different fuels have different viscosity levels) where the viscosity of the fuel effects the regression rate of the fuel (Page 1245 – Abstract, Line 9 and Page 1251, “Conclusions”, Column 1, Lines 3-9 – the regression rate of the fuel is effected by the viscosity of the fuel where the lower viscosity contributes to a higher regression rate).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Saito in view of Fuller and Smith by controlling the viscosity of the first, second and third solid fuels such that they match the desired regression rate, as taught by Kobald, thereby making the first solid fuel having a first viscosity, the second solid fuel having a second viscosity less than the first viscosity, and the third solid fuel having a third viscosity less than the second viscosity, in order to better predict the regression rate of the fuels by their viscosities (Kobald – Page 1245 – Abstract, Lines 9-10).

Regarding Claim 5, Saito in view of Fuller and Smith and Kobald teach the invention as claimed and discussed above.
Saito further teaches the rocket engine has a convergent-divergent nozzle (Page 282, Figure 1b – the rocket engine has a convergent-divergent nozzle on the right side of the engine) in fluid communication with the outlet of the combustion chamber (Page 282, Figure 1b – the nozzle receives the combustion gases through the outlet/right side of the combustion chamber, as shown in Figure 1b).
Saito in view of Fuller and Smith teach the first solid fuel being closer to the nozzle than the first and second fuels (See rejection for Claim 3 above and annotated Figure 2 – the first solid fuel is closer to the nozzle than the second and third fuels as shown in the annotated figure above and already discussed in the rejection for Claim 3 above).

Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, as evidenced by Walker (Non-Patent Literature – High Regression Rate Hybrid Rocket Fuel Grains with Helical Port Structures), hereinafter Walker, in view of Fuller.

Regarding Independent Claim 1, Smith teaches a rocket engine (Title) comprising a combustion chamber (Figure 2 – Column 9, Lines 1-4 – the fuel grain, 24, is in the combustion chamber) having an inlet (28) and an outlet (32), the inlet fluidly connectable to a source of oxidizer (Figure 2 – the inlet, 28, is connected to the source of oxidizer, 14), the outlet in fluid communication with an environment outside the combustion chamber for expelling combustion gases (Figure 2 – the outlet is nozzle and therefore is in fluid communication with the environment outside of the combustion chamber and expels the combustion gases), a first solid fuel (Figure 14 – the inner most ring/tube is the first fuel) and a second solid fuel (Figure 14 – the second innermost tube is the second fuel), the first and second solid fuels located within the combustion chamber (Figures 2 and 14 – Column 9, Lines 1-4 and Column 18, Line 27 – the fuel grain is located within the combustion chamber ) and configured to be exposed to the oxidizer injected in the combustion chamber via the inlet (Column 8, Lines 47-54 – the fuels are configured to be exposed to the oxidizer injected from the inlet, 28).
Smith does not teach the first solid fuel having a regression rate less than that of the second solid fuel.
However, Fuller teaches a hybrid rocket engine fuel grain (Title) wherein the solid fuel grain is comprised of a first solid fuel (Figure 3 – Paragraphs 0079 and 0080-0082 – the solid grain is made up of successive layers that are the same or different fuel mixtures, therefore a first solid fuel grain is made of fuel mixture, 316, forming several successive layers) and a second solid fuel (Figure 3 – Paragraphs 0079 and 0080-0082 – the solid grain is made up of successive layers that are the same or different fuel mixtures, therefore a second solid fuel grain is made of fuel mixture, 314, forming several successive layers on top of the first solid fuel) the first solid fuel having a regression rate less than that of the second solid fuel (Paragraph 0082, Lines 12-18 – the first solid fuel, 316, has a regression rate less than the second solid fuel, 314).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the invention of Smith such that the first solid fuel has a regression rate less than that of the second solid fuel, as taught by Fuller, in order to allow freedom of choice to use different fuel materials (Fuller – Paragraph 0044, Lines 11-12) thereby resulting in thrust from fuel grains for hybrid rocket motors (Fuller – Paragraph 0044, Lines 25-26) and increased mission flexibility.

Regarding Claim 6, Smith in view of Fuller teach the invention as claimed and discussed above. 
Smith further teaches each of the first and second solid fuels includes at least one annular disk (Figure 14 – the first and second solid fuels are annular disks – See annotated figure below for clarification – Multiple interpretations are possible).


    PNG
    media_image3.png
    561
    852
    media_image3.png
    Greyscale

Figure 3 - Annotated Figure from Smith

Regarding Claim 7, Smith in view of Fuller teach the invention as claimed and discussed above.
Smith in view of Fuller do not explicitly teach the second solid fuel includes three annular disks and the first solid fuel includes two annular disks, each of the two annular disks of the first solid fuel sandwiched between two of the three annular disks of the second solid fuel.
However, Smith teaches a solid fuel arranged in multiple annular layers of differing compositions (Figure 14 (1st Interpretation) – Column 18, Lines 27-36) in order to provide a Column 2, Lines 32-34).
It has been held that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Further it has been held that merely rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fuel of the hybrid rocket motor of Smith in view of Fuller so that the second solid fuel includes three annular disks and the first solid fuel includes two annular disks, each of the two annular disks of the first solid fuel sandwiched between two of the three annular disks of the second solid fuel, as taught by Smith in view of Fuller, in order to provide a rocket motor that is simple in structure and adaptable to a wide range of applications and because having more first and second fuel annular disks is only duplicating the fuels of Smith in view of Fuller and rearranging the order of the annular disks.

Regarding Claim 8, Smith in view of Fuller teach the invention as claimed and discussed above. Smith further teaches wherein the first and second solid fuels are radially offset from one another relative to a longitudinal axis of the combustion chamber (Figures 2 and 14 – the first and second fuels are radially offset relative to the longitudinal axis of the combustion chamber as the fuels are nested tubes).

Regarding Claim 9, Smith in view of Fuller teach the invention as claimed and discussed above.
Smith further teaches the first solid fuel is located radially inwardly to the second solid fuel relative to the longitudinal axis (Figure 14 (2nd interpretation) – the first fuel is radially within the second fuel), the first and second solid fuels burning along a regression direction corresponding to a radial direction relative to the longitudinal axis (Figure 14 (2nd interpretation) – Column 18, Lines 27-36 –as evidenced by Walker on Page 10 the regression direction is normal to the face, therefore the regression direction of the grain shown in Figure 14 is radially outward relative to the longitudinal axis due to the center bore), the first solid fuel located in front of the second solid fuel such that the first solid fuel is burned before the second solid fuel (Figure 14 (2nd Interpretation) – the first solid fuel is radially inward/in front of the second solid fuel such that as the solid fuel regresses in a radially outward direction the first solid fuel is burned before the second solid fuel).

Regarding Claim 10, Smith in view of Fuller teach the invention as claimed and discussed above. Smith further teaches where in the first fuel is a tube (Figure 14 (2nd interpretation) – the first fuel is a hollow cylinder and therefore a tube).

Regarding Claim 11, Smith in view of Fuller teach the invention as claimed and discussed above. Smith further teaches the first and second solid fuels are located axially between the inlet and the outlet of the combustion chamber (Figures 2 and 14 – the first and second solid fuels are located axially between the inlet, 28, and the outlet, 32).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, as evidenced by Walker, in view Fuller and Kobald.

Regarding Independent Claim 13 and dependent Claims 14 and 15, Smith teaches a rocket engine (Figure 2) comprising a combustion chamber (Figure 2 – Column 9, Lines 1-4 – the fuel grain, 24, is in the combustion chamber) having an inlet (28) and an outlet (32), the inlet fluidly connectable to a source of oxidizer (Figure 2 – the inlet, 28, is connected to the source of oxidizer, 14), the outlet in fluid communication with an environment outside the combustion chamber for expelling combustion gases (Figure 2 – the outlet is nozzle and therefore is in fluid communication with the environment outside of the combustion chamber and expels the combustion gases), a solid fuel (24) within the combustion chamber (Column 9, Lines 1-4 – the fuel grain is within the combustion chamber), the solid fuel having a face (Figures 2 and 14 – the solid fuel, 24, has a center bore through it which defines a radial face) configured to, in use, be exposed to the oxidizer (Column 8, Lines 47-54 – the fuel and therefore the face is configured to be exposed to the oxidizer injected from the inlet, 28). 
Smith further teaches where the solid has differing characteristics varying along a regression direction (Figure 14 – Column 18, Lines 27-36 – the fuel grain has characteristics that vary radially with the different layers and the face defined by the center bore is a face of the solid grain and, as evidenced by Walker on Page 10 the regression direction is normal to the face (Claim 15), therefore the regression direction of the grain shown in Figure 14 is radially outward, which is the same direction of the varying fuel characteristics
Smith, as evidenced by Walker, does not explicitly teach the solid fuel having a rheological property varying therethrough along a regression direction, a regression rate of the solid fuel increasing along the regression direction.
However, Fuller teaches a hybrid rocket engine fuel grain (Title) wherein the solid fuel grain that has increasing regression rate along a radial direction (Paragraph 0082 – the outer fuel, 314, has a high regression rate with the inner fuel, 316, having a lower regression rate therefore the regression rate increases in a radially outer direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the invention of Smith, as evidenced by Walker, such that the solid fuel has a regression rate of the solid fuel increasing along, the radial direction, as taught by Fuller, which is the regression direction, as taught by Smith, as evidenced by Walker, in order to allow freedom of choice to use different fuel materials (Fuller – Paragraph 0044, Lines 11-12) thereby resulting in higher thrust from fuel grains for hybrid rocket motors (Fuller – Paragraph 0044, Lines 25-26) and increased mission flexibility.
Smith, as evidenced by Walker, in view of Fuller do not teach the solid fuel having a rheological property varying therethrough along a regression direction.
However, Kobald teaches hybrid rocket engines (Page 1245 – “Introduction”, Column 1, Line 1) wherein the viscosity of a composition of fuel, which is a rheological property ((Claim 14) It is recognized that Applicant acknowledges that viscosity is a rheological property in Paragraph 0121 of Applicant’s disclosure) which is linked to its regression rate/combustion characteristics (Abstract, Lines 5-6 and Page 1251, “Conclusions”, Column 1, Lines 3-9 – the regression rate of the fuel is effected by the viscosity of the fuel where the lower viscosity contributes to a higher regression rate).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Smith, as evidenced by Walker, and Fuller (Claim 13 and 14) by varying the viscosity/rheological property in accordance with the desired/taught regression rate, as taught by Kobald, thereby having the solid fuel having a rheological property/viscosity (Claim 14) decreasing in the radial direction and therefore varying along a regression direction in order to better predict the regression rate of the fuels by their viscosities (Kobald – Page 1245 – Abstract, Lines 9-10).

Regarding Claim 16, Smith, as evidenced by Walker, in view of Fuller and Kobald teach the invention as claimed and discussed above. Smith further teaches wherein the solid fuel is a tube disposed concentrically within the combustion chamber (Figures 2 and 14 – the fuel grain is a tube that is concentrically located in the combustion chamber), the face being an inner cylindrical face of the tube (Figures 2 and 14 – the solid fuel, 24, has a center bore through it which defines a radial cylindrical face), the regression direction being a radial direction relative to a longitudinal axis of the combustion chamber (Figures 2 and 14 - the face defined by the center bore is a face of the solid grain and, as evidenced by Walker on Page 10 the regression direction is normal to the face (Claim 15), therefore the regression direction of the grain shown in Figures 2 and 14 is radially outward, which is the same direction of the varying fuel characteristics).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, Fuller and Kobald.

Regarding Independent Claim 13, Saito teaches a rocket engine (Title) comprising a combustion chamber (Page 282, Figure 1 – the rocket engine is shown to have a combustion chamber) having an inlet (Page 282, Figure 1 – the inlet is the left side of the combustion chamber where the oxidizer is shown to be flowing from) and an outlet (Page 282, Figure 1 – the right side of the engine which shows the nozzle is the outlet), the inlet fluidly connectable to a source of oxidizer (Page 282, Figure 1 – the inlet is connected to the source of oxidizer as shown by the arrow labeled oxidizer), the outlet in fluid communication with an environment outside the combustion chamber for expelling combustion gases (Page 282, Figure 1 – the outlet is nozzle and therefore is in fluid communication with the environment outside of the combustion chamber and expels the combustion gases), a solid fuel (Page 282, Lines 11-12 – the engine has a solid fuel) within the combustion chamber (Page 282, Figure 1 and Lines 11-12 – the combustion chamber holds the fuel), the solid fuel having a face (Page 282, Figure 1b – the face neighboring the end-burning combustion is the face) configured to, in use, be exposed to the oxidizer (Page 282, Lines 12-16 – the face is exposed to the oxidizer).
Saito further teaches that the regression direction is axial (Page 282, Lines 22 – the regression direction of the fuel is similar to that of a traditional solid rocket motors and therefore an axial burning hybrid rocket motor will regress in the axial direction
Saito does not explicitly teach the solid fuel having a rheological property varying therethrough along a regression direction, a regression rate of the solid fuel increasing along the regression direction.
However, Fuller teaches a hybrid rocket engine fuel grain (Title) wherein the solid fuel grain has characteristics/property that vary through the fuel grain (Paragraphs 0051, 0079 and 0082 – fuel grain is made by depositing layers on top of each other/in the axial direction, where each layer can be the same fuel as the previous layer or a different fuel from the previous layer, therefore the solid fuel is made up a layers of solid fuel that vary in characteristics, i.e. regression rate that increases in the axial/build direction). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Saito to include the fuel characteristic, specifically, regression rate of the solid fuel increasing along the axial direction, as taught by Fuller, which would be the same as the regression direction of Saito, in order to in order to allow freedom of choice to use different fuel materials (Fuller – Paragraph 0044, Lines 11-12) thereby resulting in higher thrust from fuel grains for hybrid rocket motors (Fuller – Paragraph 0044, Lines 25-26) and increased mission flexibility
Saito in view of Fuller do not teach wherein the characteristic is a rheological property.
However, Kobald teaches hybrid rocket engines (Page 1245 – “Introduction”, Column 1, Line 1) wherein the viscosity of a composition of fuel, which is a rheological property (It is recognized that Applicant acknowledges that viscosity is a rheological property in Paragraph 0121 of Applicant’s disclosure) attributes to its regression rate/combustion characteristics (Abstract, Lines 5-6 and Page 1251, “Conclusions”, Column 1, Lines 3-9 – the regression rate of the fuel is effected by the viscosity of the fuel where the lower viscosity contributes to a higher regression rate).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Saito in view of Fuller by varying the viscosity/rheological property to vary the regression rate, as taught by Kobald, and to match the desired regression rate taught by Saito in view of Fuller, thereby having the solid fuel having a rheological property/viscosity varying therethrough along a regression direction in order to better predict the regression rate of the fuels by their viscosities (Kobald – Page 1245 – Abstract, Lines 9-10).

Regarding Claim 17, Saito in view of Fuller and Kobald teach the invention as claimed and discussed above. Saito further teaches wherein the solid fuel is a cylinder (Page 282, Lines 11-12), the face being a circular end face of the cylinder (Page 282, Figure 1b and Lines 11-12 – the fuel is a cylinder and therefore end face of the cylinder would be a circular end face), the regression direction being an axial direction relative to a longitudinal axis of the combustion chamber (Page 282, Figure 1b, Line 22 – the regression direction is similar to solid rocket motors and therefore the regression direction would be axial as the hybrid engine is acting as an end-burner).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr (U.S. Pre-grant Publication 2009/0211227), hereinafter Loehr in view of Smith, as evidenced by Walker, and Kobald.

Regarding Independent Claim 18, Loehr teaches a rocket engine system (Figure 1), comprising: an oxidizer tank (150) containing a liquid oxidizer (170); a catalyst (200) having an inlet fluidly connected to the oxidizer tank (Figure 1 – the catalyst, 200, in the injector and therefore has an inlet to allow the oxidizer to flow through the injector ) and an outlet (Figure 1 – the catalyst is in the injector and therefore has an outlet to allow the flow out of the catalyst); a 37rocket engine (Figure 1 – the portion of the system to the right of the separator, 125) having a combustion chamber (130), the combustion chamber having a chamber inlet (Paragraph 0024, Lines 1-3 – the flow of products from the catalyst flow into the combustion chamber, 130, therefore the combustion chamber has an inlet) fluidly connected to the outlet of the catalyst for receiving a catalyzed oxidizer (Paragraph 0013, Lines 1-2 and Paragraph 0024, Lines 1-3 – the flow of products from the catalyst, i.e. catalyzed oxidizer, flow into the combustion chamber, 130) and a chamber outlet (Figure 1 – the nozzle shown are the right of the system is an outlet) for outputting combustion gases (Figure 1 – the outlet is a nozzle which output the combustion gases ); and a solid fuel (140) within the combustion chamber (Figure 1 – the solid fuel is in the combustion chamber, 130). 
Loehr do not teach the solid fuel having a viscosity that decreases in a regression direction.
However, Smith teaches a hybrid rocket engine (Column 1, Lines 11-14) with a solid fuel (24) where the solid fuel has differing characteristics varying along a regression direction based on the application of use (Figure 14 – Column 18, Lines 27-36 – the fuel grain has characteristics that vary radially with the different layers and the face defined by the center bore is a face of the solid grain and, as evidenced by Walker on Page 10 the regression direction is normal to the face, therefore the regression direction of the grain shown in Figure 14 is radially outward, which is the same direction of the varying fuel characteristics).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a solid fuel having characteristics that vary therethrough along a regression direction, as taught by Smith, in order to provide a rocket motor that is simple in structure and adaptable to a wide range of applications (Column 2, Lines 32-34).
Loehr in view of Smith, as evidenced by Walker, do not explicitly teach a viscosity that decreases in a regression direction.
However, Kobald teaches wherein the viscosity of a composition of fuel attributes to its regression rate/combustion characteristics (Abstract, Lines 5-6 and Page 1251, “Conclusions”, Column 1, Lines 3-9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Loehr in view of Smith, Walker and Kobald such that the viscosity decreasing in the regression direction in order to achieve the desired fuel grain characteristics for the desired application (Smith - Column 18, Lines 27-36) since the viscosity attributes to the regression rate/combustion characteristics of the fuel grain, as taught by Kobald, and in order to better predict the regression rate of the fuels by their viscosities (Kobald – Page 1245 – Abstract, Lines 9-10).

Regarding Claim 19, Loehr in view of Smith, as evidenced by Walker, and Kobald teach the invention as claimed and discussed above. Loehr further teaches wherein the solid fuel is a tube (Figure 1 – the fuel, 140, is shown to be a tubular shape) disposed concentrically within the combustion chamber (Figure 1 – the fuel, 140, is concentrically placed in the combustion chamber, 130), the regression direction being a radial direction relative to a longitudinal axis of the combustion chamber (Figure 1 – the center bore in the fuel grain, 140, defines a cylindrical face and as evidenced by Walker on Page 10 the regression direction is normal to the face, therefore the regression direction of the grain shown in Figure 1 is radially outward).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Smith, as evidenced by Walker, and Kobald as applied to claim 18 above, and further in view of Saito.

Regarding Claim 20, Loehr in view of Smith, as evidenced by Walker, and Kobald teach the invention as claimed and discussed above. 
Loehr in view of Smith, as evidenced by Walker, and Kobald do not teach wherein the solid fuel is a cylinder, the regression direction being an axial direction relative to a longitudinal axis of the combustion chamber.
However, Saito teaches the solid fuel is a cylinder (Page 282, Lines 11-12), the regression direction being an axial direction relative to a longitudinal axis of the combustion chamber (Page 282, Figure 1b, Line 22 – the regression direction is similar to solid rocket motors and therefore the regression direction would be axial as the hybrid engine is acting as an end-burner).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Loehr in view of Smith, as evidenced by Walker, and Kobald by making the solid fuel a cylinder, with the regression direction being an axial direction relative to a longitudinal axis of the combustion chamber, as taught by Saito, in order to provide superb throttling characteristics (Saito – Page 292, “4. Conclusions”, Lines 7-9).

Response to Arguments

The declaration under 37 CFR 1.132 filed 3 May 2021 as it applies to the term “reactive” and “regression rate” and more specifically as it applies to Moutet (U.S. Patent No. 3,315,472) has been considered but is moot in light of the new grounds of rejection for Claims 1-17 set forth herein.

In response to Applicant’s arguments regarding Claims 18-20 it is pointed out that Applicant refers back to arguments regarding Smith and Kobald and any argument regarding Smith and Kobald relate back to Moutet which is no longer relied upon.  Even further it is pointed out that Applicant’s arguments rely on the declaration where Declarant discusses regression rate and reactivity of solid fuels which are not claimed in Claims 18-20.  Therefore 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741